                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                     Criminal Case No. 19-20651-1
v.                                                   Honorable Linda V. Parker

WILLIE ALDRIDGE,

               Defendant.
______________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
                   DELAY SELF-SURRENDER

      On November 13, 2019, Defendant pleaded guilty pursuant to a Rule 11 Plea

Agreement to one count of theft of government funds in violation of 18 U.S.C.

§ 641. (ECF No. 9.) This Court sentenced Defendant to a term of imprisonment of

five months on March 3, 2020. (ECF No. 13.) Then the world was confronted

with the novel coronavirus (COVID-19), which created an unprecedented health

emergency and societal disruption globally. Individuals over the age of 65 and

individuals with certain medical conditions, such as Defendant, face a heightened

risk of serious illness or even death if infected with the virus. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html.
      For that reason, the parties entered into several stipulations to delay the date

for Defendant to self-surrender to the Bureau of Prisons, specifically to FMC

Carswell, a federal medical facility in Forth Worth, Texas. (See ECF Nos. 14, 20,

21, 22, 28, 32.) Pursuant to the most recent stipulated order, entered February 25,

2021, Defendant’s self-surrender date was delayed to at least May 4, 2021. (ECF

No. 32.) The Government has been unwilling to extend that upcoming date and,

therefore, Defendant filed a Motion to Delay Self-Surrender on April 25, 2021.

(ECF No. 33.) The Government responded to the motion on April 29, 2021. (ECF

No. 36.)

      Defendant is 77 years old. She suffers from numerous health conditions,

including dysphagia, acute kidney injury, type II diabetes with neuropathy,

essential hypertension, hyperlipidemia, asthma, peptic ulcer disease, deep vein

thrombosis, temporal arteritis, and osteoarthritis. (PSR ¶¶ 47-51; ECF No. 25.) It

is firmly established that an individual Defendant’s age or suffering from many of

her medical conditions (asthma, type II diabetes, or hypertension) faces a

heightened risk of severe illness and even death if infected with COVID-19. The

Government contends that because the BOP has engaged in aggressive efforts to

combat the spread of the virus in its facilities and because Defendant has been fully

vaccinated, her self-surrender date should no longer be delayed. The Court is not

convinced.
      The CDC continues to recognize that individuals living in congregate

settings, such as prisons, face a heightened risk of being exposed to COVID-19.

See https://www.cdc.gov/coronavirus/2019-ncov/community/shared-congregate-

house/guidance-shared-congregate-housing.html. As the Government recognizes,

the vaccine is not 100% effective in preventing COVID-19 infection and,

depending on which vaccine Defendant received, may be only 66% effective. (See

ECF No. 36 at Pg ID 691-92 (citations omitted).) The extent to which the vaccines

are effective against variants of the virus is still very uncertain.

      In short, there remains a risk to Defendant that her 5-month sentence could

become a death sentence. This Court is not willing to take that risk.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Delay Self-Surrender (ECF

No. 33) is GRANTED;

      IT IS FURTHER ORDERED that Defendant’s May 4, 2021 date for

voluntary self-surrender to FMC Carswell, J. St. Bldg. 3000, Fort Worth, TX

76127, is delayed to a date on or after July 5, 2021, as determined by the United

States Marshal or the Bureau of Prisons.

      IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE
 Dated: May 1, 2021
